UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1289


In re: GERALD DAMONE HOPPER,

                Petitioner.


                 On Petition for Writ of Mandamus.
                       (3:95-cr-00119-TAW-1)


Submitted:   June 19, 2014                  Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gerald Damone Hopper, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gerald Damone Hopper petitions for a writ of mandamus

seeking      an   order       from    this    court    setting       aside      the    district

court’s      orders      denying       his     “Motion       for    Access        to   Judicial

Documents” and motion to reconsider.                     We conclude that Hopper is

not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary           circumstances.           Kerr       v.    United    States

Dist.     Court,        426 U.S. 394,    402    (1976);           United    States      v.

Moussaoui,        333 F.3d 509,    516-17       (4th    Cir.       2003).        Further,

mandamus      relief      is    available      only    when        the   petitioner      has    a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                            Mandamus may not be

used as a substitute for appeal.                      In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

              The relief sought by Hopper is not available by way of

mandamus.         Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                     We

dispense      with       oral    argument        because       the       facts     and   legal

contentions       are     adequately         presented    in       the    materials      before

this court and argument would not aid the decisional process.



                                                                              PETITION DENIED



                                                2